                                                              USDC
        Case 1:18-cr-00340-LGS Document 137 Filed 06/18/19 Page 1 of SDNY
                                                                     2
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC #:
                                                              DATE FILED: 6/18/2019
            IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF NEW YORK


THE UNITED STATES OF AMERICA,
                  Plaintiff
vs.
                             Case No: 18-00340-CR-LGS
SOHRAB SHARMA,
                  Defendant.

          JOINT NOTICE OF CONFLICT OF COUNSEL AND
      REQUEST TO RECONSIDER DATE OF STATUS CONFERENCE

      COMES NOW, Gennaro Cariglio Jr., Esq., and Paul Petruzzi, Esq. and gives

notice that they will be unavailable on June 27-28, 2019 as they will be in a

mandatory FPD/CJA training seminar in Bonita Springs, Florida.

      Gennaro Cariglio Jr., Esq. will be also out of the country on vacation from

July 1, 2019-July 18, 2019 and from August 1-8, 2019.

      As such the defense is requesting the Court vacate the order (DE-135)

adjourning the status conference on June 18, 2019 and resetting the status

conference to June 27, 2019.

      WHEREFORE the defense respectfully requests that the previously

scheduled status conference remain as scheduled or that a phone conference be

 The conference scheduled for June 27, 2019, is hereby adjourned to July 30, 2019, at 11:00 a.m. The
 Clerk of Court is respectfully directed to close the open motion at Docket No. 136. SO ORDERED.
 Dated: June 18, 2019
         New York, New York
        Case 1:18-cr-00340-LGS Document 137 Filed 06/18/19 Page 2 of 2



scheduled to pick a new status conference date.

      I HEREBY CERTIFY that the foregoing was filed using the CM/ECF

system, on this 17th day of June, 2019.

                                                  Respectfully submitted,



                                                  s/ Gennaro Cariglio Jr.
                                                  Gennaro Cariglio Jr.
                                                  8101 Biscayne Blvd.
                                                  Penthouse 701
                                                  Miami, FL 33138
                                                  (305) 899-0438
                                                  Florida Bar No.: 51985
                                                  Atty. for Defendant Sharma
                                                  Sobeachlaw@aol.com

                                                  Respectfully submitted,

                                                  s/ Paul Domenic Petruzzi
                                                  Paul Domenic Petruzzi, Esq.
                                                  8101 Biscayne Blvd.
                                                  Penthouse 701
                                                  Miami, FL 33138
                                                  (305) 373-6773
                                                  Florida Bar No.: 982059
                                                  Atty. for Defendant Farkas
                                                  Petruzzi-law@msn.com
